122 Mich. App. 250 (1982)
332 N.W.2d 457
WOLFE
v.
GENO
Docket No. 59696.
Michigan Court of Appeals.
Decided December 21, 1982.
Roy DeGesero, Assistant Prosecuting Attorney, for plaintiff.
*251 Before: BEASLEY, P.J., and M.J. KELLY and W.S. WHITE,[*] JJ.
PER CURIAM.
Plaintiff brought this paternity action against defendant on March 3, 1981, on behalf of her child, who was born on February 2, 1973. Defendant denied paternity and moved for accelerated judgment, raising the six-year statute of limitations, MCL 722.714(b); MSA 25.494(b). Following a hearing, the trial court granted defendant's motion and dismissed plaintiff's action. Plaintiff appeals as of right.
We reject plaintiff's argument that the limitation period of the paternity act, six years, violates the Equal Protection Clause of the state and federal constitutions. Shifter v Wolf, 120 Mich. App. 182; 327 NW2d 429 (1982).
Further, under the clear language of the statute, an acknowledgment of paternity by a defendant must be "in writing" in order to toll the running of the limitation period. MCL 722.714(b); MSA 25.494(b).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.